Citation Nr: 0127584	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  00-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to April 1959.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied service connection for a low back disability.

By that rating decision, the RO also denied his claim of 
service connection for a left leg disability.  The veteran 
submitted a notice of disagreement contesting the denial.  
However, in September 2001, he withdrew his appeal with 
respect to that issue.  Therefore, such matter is not before 
the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2001). 

FINDING OF FACT

The veteran's low back disability is not shown to be related 
to his active service, nor did it increase in severity during 
such service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 
3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained service 
medical records, service personnel records, VA medical 
records, and records from the private physicians listed by 
the veteran.  In addition, he was afforded a hearing, issued 
a detailed statement of the case apprising him of all 
applicable law and regulations, and notified of the type of 
evidence necessary to substantiate his claim.  As the RO 
fulfilled the duty to assist, and because the change in law 
has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background

The veteran's DD Form 214 indicates that during service he 
was a general warehouseman and stock control supervisor and 
that he did not spend any time abroad or at sea.  Other 
service personnel records indicate that he served as a cargo 
handler. 

On his June 1957 pre-enlistment report of medical history, he 
stated that he suffered from swollen and painful joints.  The 
corresponding medical examination report noted no significant 
abnormality, and reflected that he was qualified for full 
duty at sea and in the field.  

Service medical records indicated that in June 1958, he was 
injured in an automobile accident.  He was treated for a 
scalp laceration, abrasions, and contusions, and was given a 
tetanus shot.  

The March 1959 discharge medical examination report listed a 
tattoo as his only abnormality.  No spinal or other 
musculoskeletal injuries or disabilities were noted.

A July 1983 report of L. Larson, D.C., indicated that the 
veteran was unable to work from mid-June of that year due to 
acquired scoliosis of the thoracolumbar spine and thoracic 
scoliosis as well as mid-thoracic and lumbosacral neuralgia 
with myofascitis.  X-ray findings included L5 
spondylolithsesis, thoracolumbar left rotatory scoliosis, 
thoracic kyphosis with lipping and spurring, and moderate 
right mid-thoracic scoliosis.  The physician indicated that 
he first treated the veteran for the above manifestations 
from March to May 1977 and that the veteran began treatment 
again in June 1983 because of increased symptomatology.  Dr. 
Larson further stated that the veteran would require periodic 
treatment due to the degenerative nature of his disability.  

In October 1994, following a physical examination and 
diagnostic tests including a magnetic resonance imaging, P. 
LaPrade, M.D., diagnosed grade II L5-S1 spondylolithsesis.  
The physician recommended a Gill procedure with either 
posterolateral fusion or fusion with instrumentation.  

In December 1994, T. McLean, M.D., indicated that the veteran 
had a history of spondylolithsesis at L5-S1 with associated 
degenerative disc disease and foraminal narrowing with 
progressive mechanical low back pain and right lower 
extremity L5 nerve root claudication.  Apparently, the 
veteran reported that the pain began 10 years prior and that 
he was involved in work-related injuries as an ironworker but 
that he did not file formal claims for compensation.  He also 
stated that he received no formalized treatment for his 
disability until that time and that he began to feel pain 
over the previous year.  The physician diagnosed bilateral 
spondylolysis at L5, spondylolithsesis at L5-S1 with 
associated foraminal narrowing, and claudication of his L5 
nerve roots.  

An October 1995 form signed by Dr. McLean indicated that the 
veteran had not worked at his profession since June 1984 due 
to lumbar spondylolithsesis, spinal stenosis, radiculopathy, 
and spondylosis status post lumbar laminectomy and spinal 
fusion.  

In May 1998, he filed a claim of service connection for a low 
back disability.  

A July 1998 report of K. Hofstedter, M.D., indicated that the 
veteran underwent a lumbar decompression and fusion in May 
1995.  Apparently, the veteran complained that leg numbness 
became worse after surgery and presented with current 
complaints of low back pain.  He reported that he was unable 
to stand or sit for any prolonged period.  The diagnosis was 
low back pain, questionable failed back syndrome, and status 
post lumbar decompression with pedicle screw fixation and 
fusion.  

An October 1998 myelogram and computed tomography scan of the 
lumbar spine reflected a posterior fusion with pedicle screws 
at L5-S1 with stable grade I L5-S1 spondylolithsesis.  There 
was no stenosis of the spinal canal at that level.  There was 
subluxation of L4 anteriorly on L3 with no significant 
stenosis.  The upper lumbar canal appeared normal.  The 
radiologist diagnosed posterior fusion with pedicle screws at 
L5-S1 with stable grade I spondylolithsesis, no herniated 
disc or spinal stenosis was seen from L1 through S1, and a 
normal-appearing conus medullaris and lower dorsal cord.  
Later that month, Dr. Hofstedter diagnosed chronic low back 
pain and failed back syndrome.  

A January 2000 written statement of Dr. McLean indicated that 
the veteran had pre-existing spondylosis of L5 with 
spondylolithsesis of L5-S1 that was aggravated by a 20-foot 
jump from a military helicopter in 1959 and that the veteran 
believed that this was when his chronic back symptoms began.

A written statement of Dr. Larson received in August 2000 
indicated that he treated the veteran in March 1977 for a 
spinal degenerative condition.  A contemporary X-ray study 
confirmed the longstanding nature of the veteran's spinal 
degeneration.  The X-ray study indicated that some type of 
previous trauma had occurred to precipitate the degenerative 
process.  The in-service accident, Dr. Larson stated, would 
have provided such a trauma to the spine.  Also, Dr. Larson 
observed that no other trauma of that severity was noted when 
a medical history was taken in March 1977.  Dr. Larson opined 
that the veteran's current low back disability and 
symptomatology were set into motion by the injury that 
resulted from the in-service helicopter jump.  

A June 2000 VA X-ray study report reflected grade I to II 
spondylolithsesis, L5-S1, anchored in place by a short 
screwplate at L5-S1 bilaterally.  There was a laminectomy at 
L5.  

In a July 2000 hearing at the RO, he testified that in 
service, he was in a war game, carrying heavy equipment, and 
while alighting from a helicopter he misjudged the distance 
to the ground and fell on his back, cracking a bone in his 
left leg.  He stated that he was taken to the hospital at 
Camp Pendleton and was told that he had sprained his back.  
He further testified that the accident occurred shortly 
before discharge and that he was put on light duty.  He 
stated that after discharge he sought chiropractic treatment 
for his back with Dr. Larson who subsequently referred him to 
an orthopedic surgeon.  He stated that his low back 
disability caused him to seek a disability pension from the 
ironworkers.  When asked whether his job as an ironworker 
aggravated his back, he responded that he believed everything 
he did aggravated his back disability.  He further stated 
that, following service and until 1990, he dealt with his 
pain by drinking.  

In his September 2001 substantive appeal, he stated that the 
accident in service precipitated his "back problems."  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes). 

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that the 
Secretary has a duty to provide notice to the claimant as to 
the information and evidence necessary to substantiate the 
claim.  Further, the Secretary has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  However, under § 5103A(a)(2), the 
Secretary is not required to provide assistance to the 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

Finally, under 38 U.S.C. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See also 66 Fed. Reg. 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

In order for service connection to be granted, the veteran 
must suffer from a present disability.  38 C.F.R. § 3.303; 
Degmetich, supra.  The veteran has a presently diagnosed 
chronic low back disability.  However, in addition to a 
current disability, if service connection is to be granted, 
there must be a nexus between the present disability and 
service.  38 C.F.R. §§ 3.303, 3.306.  The evidence in this 
case does not reflect a credible link between the veteran's 
present low back disability and service nor does it indicate 
that a pre-service disability was aggravated by service.  

The veteran alleges that his low back disability began in 
service after falling while alighting from a helicopter 
during a "war game."  However, there is no record of any 
back injury in the service medical records, and there is no 
record of a hospital stay at Camp Pendleton, as claimed by 
the veteran.  Furthermore, there is no evidence indicating 
that he was put on light duty.  Moreover, neither his service 
entry nor discharge medical examination reports reflect the 
presence of an abnormality of the low back or any type of low 
back disability.  

The veteran has attempted to bolster his claim by submitting 
statements from medical professionals.  Dr. McLean stated 
that the veteran's pre-existing spondylosis of L5 with 
spondylolithsesis of L5-S1 was aggravated by a 20 foot jump 
from a military helicopter in 1959.  Dr. Larson opined that a 
fall such as the one described by the veteran was consistent 
with his back disability.  These opinions are not probative 
of the matter at hand as they are based entirely on the 
veteran's own unverified history, and there is absolutely no 
contemporaneous evidence to corroborate his version of an in-
service fall from a helicopter.  Rather, the fact remains 
that he did not seek medical attention for his low back until 
March 1977, almost two decades after the alleged in-service 
low back injury.  

Because the evidence of record, to include that of his 
various in-service occupations and his December 1994 
statement he injured his back as an ironworker, does not 
point to a relationship between his current low back 
disability and service, service connection cannot be granted.  
38 C.F.R. §§ 3.303, 3.306.  

Generally, under applicable law and regulations, VA is 
required to provide a medical examination and opinion in 
order to assist claimants in establishing their claims.  
38 U.S.C.A. § 5103A(d).  However, under § 5103A(a)(2), VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, because there is 
no evidence of an in-service low back injury, there is 
insufficient evidence upon which a medical opinion regarding 
etiology could be based.  Because a medical examination and 
opinion would not reasonably assist the veteran in 
demonstrating a link between his current disability and 
service, VA is not required to provide such.  38 U.S.C.A. 
§ 5103A(a)(2), (d).

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent evidence of record weighs against the veteran in 
that it reflects that the veteran's low back disability is 
not likely linked to his active service.  38 U.S.C. § 5107; 
Gilbert, supra.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

